NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            17-MAY-2022
                                            08:01 AM
                                            Dkt. 14 ODSD
                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

               ELDEN PAULINE, Plaintiff-Appellant, v.
               DIRECTOR ESPINDA, Defendant-Appelllee.


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                     (CASE NO. 1CCV-XX-XXXXXXX)


                      ORDER DISMISSING APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon review of the record, it appears that:
           (1) On February 14, 2022, self-represented Plaintiff-
Appellant Elden Pauline (Pauline), filed the notice of appeal
without paying the fee required by Hawai#i Rules of Appellate
Procedure (HRAP) Rule 3(a);
           (2) On February 23, 2022, the appellate clerk notified
Pauline to pay the filing fee or file a motion for leave to
proceed on appeal in forma pauperis on or before March 7, 2022,
or the appeal could be dismissed;
           (3) The record on appeal was due on or before April 18,
2022, see HRAP Rule 11(b)(1), but was not filed because Pauline
failed to pay the filing fee or obtain a fee waiver;
           (4) On April 26, 2022, the appellate clerk entered a
default of the record on appeal, informing Pauline that the time
to docket the appeal had expired, Pauline had not paid the filing
fee or obtained an order allowing him to proceed on appeal in
forma pauperis, the matter would be brought to the court's
attention on May 6, 2022, for action that may include dismissal
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

of the appeal, and Pauline could seek relief from default by
motion; and
           (5) Pauline has not taken any further action in this
appeal. An appeal may be dismissed where the record on appeal
has not been prepared because the appellant failed to pay the
required fees or obtain an order allowing the appellant to
proceed in forma pauperis. HRAP Rule 11(b)(2), (c)(2).
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           IT IS FURTHER ORDERED that all pending motions are
dismissed.
           DATED: Honolulu, Hawai#i, May 17, 2022.
                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2